Citation Nr: 1633143	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to March 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016 the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  Following the hearing the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the application to reopen the claim for entitlement to service connection for asthma and the claim of entitlement to service connection for tinnitus, the only claims herein decided, are being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed tinnitus due to excessive noise exposure during the performance of his duties in service.  Specifically, at his April 2016 personal hearing, the Veteran reported in service excessive noise exposure from engine noise while working in the laundry room aboard a Navy vessel, as well from firearms during practice in the riffle range.  He denied use of hearing protection in service.  The Veteran endorsed tinnitus that had onset prior to 2008, and although he was unsure when he first noticed it, he testified that it was his contention that tinnitus had onset in service.  The Veteran also reported that post-service discharge he worked in a machine parts factory on the assembly line as a skilled worker.  He used hearing protection.  The Veteran endorsed recreational noise exposure from shooting a 357 pistol on one occasion.  

The service treatment records do not document any complaints consistent with tinnitus.  The RO conceded in-service acoustic trauma.  

After service, on VA audio examination in April 2011 the Veteran reported in-service acoustic trauma from engine noise during the performance of his duties as a substitute in the laundry room, as well as from target practice.  The Veteran denied use of hearing protection in service.  Occupationally, the Veteran endorsed noise exposure from factory noise while working as a welder with occasional use of earplugs.  The Veteran also related going hunting three to four times a year for 20 to 30 years, without use of hearing protection, as well as skeet shooting with noise muffs.  The Veteran endorsed tinnitus several times a day, having onset a few years earlier.  Following a review of the claims file, the medical literature and an examination of the Veteran, the examiner opined that the Veteran's tinnitus was less likely as not due to his in-service noise exposure.  The examiner explained that the Veteran's reported recent onset of tinnitus was inconsistent with tinnitus associated with in-service acoustic trauma.  

In a medical opinion statement dated in May 2016, a physician checked the box indicating that the Veteran's tinnitus was at least as likely as not caused by or the result of noise trauma.  The physician stated that the opinion was based on a history of noise exposure in the military.  The physician reported having reviewed  treatment records under his care since the Veteran's separation from service and attached an audiogram.

A veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board is cognizant that, while at hearing the Veteran testified to onset of tinnitus in service, he has also provided statements inconsistent with his assertion that tinnitus had onset in service.  However, because there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, testimony from the Veteran regarding onset of tinnitus in service associated with in-service noise exposure, and competent medical evidence for and against the claim, the Board finds that the Veteran's competent and credible testimony provides a nexus linking his current tinnitus to his in-service noise exposure, and the balance of positive and negative evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to excessive noise exposure during the performance of his duties in service.  As previously noted, the RO conceded in-service acoustic trauma.  At his April 2016 personal hearing, the Veteran reported onset of hearing loss in service.  

The Veteran's service treatment records show that on enlistment examination in December 1958 whispered voice testing was conducted and revealed 15/15 hearing in both ears.  An October 1959 examination report showed that whispered voice testing revealed 15/15 hearing in both ears, and his ears were clinically evaluated as normal.  Audiometric testing was not conducted.  In a Medical History Report in October 1959 the Veteran checked the box indicating that he did not have, and had never had, any history of ear trouble.  February 1962 reenlistment and release to inactive duty examination reports reflect whispered voice testing revealed 15/15 hearing in both ears, and his ears were evaluated as normal.  VA has determined that whispered voice tests are not valid measurements of hearing levels. 

A VA medical opinion addressing the Veteran's claim for service connection for hearing loss was obtained in April 2011.  The Veteran reported in-service acoustic trauma from engine noise during the performance of his duties as a substitute in the laundry room, as well as from target practice.  The Veteran denied use of hearing protection at that time.  Occupationally, the Veteran endorsed noise exposure from factory noise while working as a welder with occasional use of earplugs.  He also related going hunting three to four times a year for 20 to 30 years, without use of hearing protection, as well as skeet shooting with noise muffs.  The Veteran reported a history of familial hearing loss.  Following a review of the claims file, the medical literature and an examination of the Veteran, the examiner diagnosed normal to moderately severe bilateral hearing loss and opined that the Veteran's hearing loss was less likely as not due to his in-service noise exposure.  The examiner acknowledged that comparing whispered voice test results at entrance and release from active duty to determine whether there was hearing loss during service, was not reliable because such tests did not accurately test frequency specific hearing sensitivity.  However, the examiner found that in the Veteran's case, his family history of hearing loss, his occupational and recreational noise exposure, and his age, were considered to be greater causal risk factors leading to the Veteran's hearing loss, relative to acoustic trauma in service.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in his service treatment records to provide a negative opinion.  In this regard, while the April 2011 VA examiner considered lay evidence regarding the Veteran's in-service noise exposure, the examiner did not indicate consideration of continuity of hearing loss since service.  When VA undertakes to examine a veteran, it is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Evidence added to the record since the Veteran was last examined in 2011 includes a medical opinion statement dated in June 2012, wherein Dr. J.R. reported having reviewed the Veteran's medical history and opined that it was at least as likely as not that the Veteran's current hearing loss could be a result of acoustic trauma while serving as a deckhand and as a laundry attendant during service.  Additionally in a statement in May 2016, a physician checked the box indicating that the Veteran's mild to severe neurosensory hearing loss was at least as likely as not caused by or the result of noise trauma.  The examiner stated that the opinion was based on a history of noise exposure in the military.  The physician reported having reviewed  treatment records under his care since the Veteran's separation from service. 

The private opinion reports are not accompanied by adequate rationale and, therefore, are insufficient reason or basis to grant this claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  That notwithstanding, as the 2011 VA examiner did not comment on the Veteran's lay reports of onset of hearing loss in service, the Board finds it necessary to afford the Veteran another VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, relevant ongoing treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for hearing loss.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Appellant should be notified of such.

2.  Request updated VA treatment records dated since April 2011.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above development is completed, schedule the Veteran for a VA audiology examination to determine whether the Veteran's hearing loss is associated with acoustic trauma in service.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology.  The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any bilateral hearing loss, that should be stated.  The examiner must provide the following opinion:

Please determine whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss had its onset in service or is otherwise related to any incident of service, to include conceded noise exposure working in the laundry room aboard a Navy vessel during service.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


